DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/1/2021 has been entered.

Claims 1-19 are presented for examination. Claims 1, 3, 7, 9, 13 and 15 have been amended.
Applicant’s amendments to the claims have overcome 112 rejections previously set forth in the Final Office Action mailed 9/3/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding to Claim 1, the limitation “responsive to the verifying, performing …. implement the first and second instances of the at least one first function at the plurality of computing component; and causing, by the single workflow, the first script to be executed in a manner in which the first and second instances of the at least one first function are implemented at the different ones of the computing components without re-verifications respectively using the first credentials and the second credentials” (lines 15-27) is not support the specification. As silence about feature of the claimed single workflow consolidated from the first script and the second script would contain the indication of the claimed first script is authorized to implement the first and second instances and the claimed single workflow would cause the executions of the claimed first and second instances of the first script/function of the first script to be executed without re-verifying the claimed first and second credentials. 
Applicant stated [0016], [0017], [0018] and [0020] are the support for the amended limitations. However, [0016]-[0018] only state or mention that verifying a given script is authorized to be executed at a given device based on the credentials of the given script, generating a workflow contains the given script and an indication of the given script is authorized to be executed at the given device and thus the execution of the given script cause by the workflow can be executed in a manner of without re-verifying the credentials of the given script; there is nothing from [0016]-[0018] requires or implies that there are at least two different instances of execution for such given script or the function of such given script due to requests from different users having different permissions. When it is silence about allowing same component to be executed in different instances, the system is possible to disallow or reject one of the two requests when there are more than one request for same component. In [0020], it only states there are different credentials for a same script due to different users having different permissions; there is nothing from [0020] require or implies that the different instances of executions of the same script would be caused by such one single workflow that consolidated from the same script and other script OR the single workflow that consolidated from the same script and other script would contain the indication of the successfully verifying the different instances of the same script. When it is the system is possible to generate different workflows for different instances of executions of same script. Such as, based on lines 5-7 of Claim 1, there is a first instance of the first function of the first script associated with a first user and a second instance of the first function of the first script associated with a second user; after performing the claimed verification step, the invention/application generates a first workflow that is consolidated from the claimed first script and claimed second script while such first workflow contains the verification result of the first script is authorized to be executed at associated computing component by claimed first credentials, then the invention/application also generates a second workflow that is consolidated from the claimed first script and claimed second script while such second workflow contains the verification result of the first script is authorized to be executed at associated computing component by claimed second credentials. The features mentioned above is possible and reasonable to be performed based on the submitted specification since it is illogical that the whole invention cannot generate a second/different workflow that is consolidated from the claimed first script and second script.
In this way, the claimed consolidating the first script and second script in responsive to verifying the first script is authorized to implemented based on first and second credentials, the claimed consolidated single workflow contains the indication of the verification result of first and second instances of the first script or first function of first script, executing the claimed first script caused by the claimed consolidated single workflow in a manner of without re-verifying the first and second credentials are not inherent features from [0016]-[0018] and [0020] of the submitted specification. Since those features are not mentioned directly at the specification and those features are not inherent features from [0016]-[0018] and [0020] from the submitted 

Claims 2-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 7, Claim 7 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 8-12 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 13, Claim 13 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 14-19 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding to Claim 1, the meaning of “verifying, by the computing device, that the first script is authorized to implement (i) a first instance of … (ii) a second instance of … based on the second credentials associated with the second user” (lines 8-14) is not clear. It is not clear that the claimed limitation would require performing one single verifying action wherein this one single verifying action would verify both of claimed first and second credentials OR the claimed limitation would require performing two separate verifying actions wherein each of the two separate actions would verify one of the claimed first or second credentials respectively. The specification does not provide details on which verifying action is utilized on the invention/application. For the purpose of examination, examiner interprets the claimed limitations as performing two different/separate verification actions.
Note: If it is only one single verification action, then the invention/application would require a structure of waiting for the occurrences of both of the claimed first and second user to make a request of the same script in order to complete the one single verification action (such structure is possible to be waiting for both requests and then performing the single verification  action OR performing the single verification action on the request received first and completing the remaining part of the single verification action until receiving the later request). However, if it is two separate verification actions, then the invention/application would not require the structure mentioned above. Thereby, different interpretations on the claim limitation above would require very different structure for the claimed invention.


It is not clear whether the claimed invention intended to mean or imply that consolidating the first script and second script into single workflow has to be performed under a situation or condition of both of first and second instances of the at least one first function of the first script are authorized. Such as, if the first credentials is authorized to perform the first instance of first function of the first script at a corresponding device but the second credentials is not authorized to perform the second instance of first function of the first script at another corresponding device, then does the invention/application still perform the consolidating step that consolidates the first script and the second script into the claimed single workflow? If the invention does not perform the consolidating step when one of the first and second credentials is not authorized, then Applicant is suggested to provide such support from the specification since the consolidation step described by the specification does not mention anything about the different instances or different credentials of same script. 
It is not clear whether the invention or application is implementing a feature or concept of performing the consolidating step on any instance of script that is verified successfully via associated credentials OR a feature or concept of performing the consolidating step on a particular script that is verified successfully via all associated credentials when such particular script are associated with multiple credentials. 

Note: based on the claim language, the claim limitation does not describe the verification of the first and second credentials for the first script to be authorized to be implemented at two different computing components as conditional language, i.e., the related claim limitation positively recites both of first and second credentials associated first script are authorized to make the first and second instances of first function of the first script to be implemented at different devices, then consolidating the first script and second script into one single workflow.

Furthermore, the meaning of “responsive to the verifying, performing operations by the computing device to consolidate the first script and a second script into a single workflow” (lines 15-16) is not clear. Based on lines 8-12, there are two different instances for the claimed first script, i.e., “a first instance of the at least one first function” for the first script and “a second instance of the at least one first function” for the first script. It is not clear that consolidating is performing via consolidating two instances or two copies of the first script and the second script into the claimed single workflow OR consolidating one single instance or copy of the first script and the second script into the claimed single workflow. The specification does not provide the details of description for one with ordinary skill in the art to clearly distinguish which consolidation action for the invention or application is performing. For the purpose of examination, examiner interprets the limitation as consolidating one single instance or copy of 

Claims 2-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 7, Claim 7 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 8-12 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 13, Claim 13 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 14-19 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: “verifying, by the computing device, that the first script is authorized to implement … the single workflow contains first and second instances of the at least one first function at the plurality of computing components” in conjunction with the rest of the limitations at claims.

The related claims limitation would require performing the action of consolidating the first and second scripts into one single workflow based on both instances of the first script are authorized to be executed on different corresponding devices via different credentials associated with the same first script; in addition, there is no different instances of first script to be consolidated into the single workflow, i.e., there is only one single instance of first script is consolidated into the single workflow.  None of prior art reference found discloses such feature. 

Claims 2-6, 8-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filled 11/1/2021, with respect to potential new matter issue regarding to the amended limitations about first and second instances of the first function of first script from the independent claims have been full considered but they are not persuasive.

Applicant’s arguments at pages 8-11 are summarized as the following:
[0016]-[0018] and [0020] from the specification “clearly provides support for the idea that a single workflow can cause a script to be executed in a manner in which the first and second instance of a given function are implemented at the different computing components without re-verifications respectively using first credentials (e.g. associated with a developer) and second credentials (e.g. associated with an operations engineer)” (see page 10 from the Remarks).

The examiner respectively disagrees.
First of all, none of [0016]-[0018] mentions or implies the feature of the execution of a same script having different instances of execution can be caused by a single workflow in a manner of the different instances of the same script or the function of the same script are implemented at the different computing components. [0016]-[0018] only mention that multiple scripts can be consolidated into a single workflow after verifying such multiple scripts are authorized to be executed at corresponding device while such single workflow contains the verification result of the multiple scripts are authorized to be executed and thus the executions of the multiple scripts by such single workflow would be performed in a manner of without re-verifying the associated credentials of the multiple scripts. None of the language from [0016]-[0018] would require or imply that at least one of the multiple scripts forming the single workflow can be executed in different instances at different devices. It is possible for one with ordinary skill in the art to configure the invention or application in a manner of each of the multiple scripts consolidated into the single workflow cannot contain multiple instances of executions OR different instances of executions of same script would result different consolidated workflows instead of one single workflow as claimed since the specification does not explicitly describe the script consolidated into the single workflow is possible to contain different instances of executions and excludes feature of generating different consolidated workflows for different instances of executions of same script. 
[0020] does mention a same script can be associated with different credentials due to different users having different execution/access permissions on the corresponding device. However, none of the language from [0020] would link such feature into the feature discussed at [0016]-[0018], i.e., the executions of multiple scripts caused by single workflow consolidated from the multiple scripts are performed without re-verifying the corresponding credentials of the multiple scripts.
Applicant stated that [0016]-[0018] and [0020] from the specification “clearly provides support for the idea that a single workflow can cause a script to be executed in a manner in which the first and second instances of a given function are implemented at the different computing components without re-verifications respectively using first credentials (e.g. associated with a developer) and second credentials (e.g. associated with an operations engineer)” (emphasis added by examiner). However, to one with ordinary kill in the art, the different instances of executions of the function of the claimed script at different computing components without re-verifications respectively using first credentials and second credentials is also possible to be performing/caused by two different workflows. Similarity as the explanation at the corresponding 112(a) rejection above, it is possible for the submitted specification to generate two different workflows wherein a first workflow consolidated from claimed first script and claimed second script contains verification result of the first instance of claimed function of the first script is authorized to be executed at a corresponding computing component and a second workflow consolidated from claimed first script and claimed second script contains verification result of the second instance of claimed function of the first script is authorized to be executed at a corresponding computing component.

The specification is silence about the amended limitations having issue, i.e., there is no exact description for such amended limitations. In addition, there is no support or evidence to show the claimed limitations are the only inherence feature from [0016]-[0018] and [0020] to one with ordinary skill in the art. Thereby, the amended limitation having issue is new matter that does not supported by the submitted specification.

Compact Prosecution
After reading the details of 112 (a) rejection and responses above, if Applicant still considers the amended limitations about the single workflow with first and second instances are still support by the submitted specification, then Applicant is suggested to review the following question/comment from Examiner.

As explained at the previous office action, the combination of the previous cited prior art references Kotian, Fedorenko, Liu and Bhosle would disclose the features of combining or consolidating multiple scripts into one single workflow in response to the system successfully verifies each of the multiple scripts is authorized to be executed or implemented its corresponding function at a corresponding device via a corresponding credentials or password associated with the script, wherein such one single workflow would contain indication of the Those features are similar to the features discussed at [0016]-[0018] from the specification.
New found prior art references like Zhang et al. (US PGPUB 20180060460 A1) would disclose feature of different instances of same program can be executed in different devices due to different users issues different requests via different credentials (see [0016], [0025] and [0029]). This feature is similar to the feature discussed at [0020] from the specification.
Then whether Applicant considers the combination of Kotian, Fedorenko, Liu, Bhosle and Zhang et al. would teach the same features as the related claim limitations having 112(a) issues? If no, then why would the same logic of Applicant considers [0016]-[0018] and [0020] from specification provides support for the related claim limitations do not apply to this combination to make this combination to disclose the related claim limitations?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Franco et al. (US PGPUB 20110265166 A1) discloses: generating a corresponding credentials for a file system request (see [0063]).
Bordelon et al. (US Patent 10270759 B1) discloses: a user requests to process job and the job is executed (having been created by a user with the proper credentials and having been requested to be executed by a user with proper credentials) (see lines 60-63 of col. 4).
Edholm et al. (US PGPUB 20130179880 A1) discloses: single application can execute instances using data specific to different tenants (see [0041]).
Cherry et al. (US PGPUB 20170070495 A1) discloses: generating a permission credentials in response to a request for file access (see [0043]).
Marien (US PGPUB 20150186658 A1) discloses: generating a password in response to receiving a request to read a file (see [0025]).
Coppock (US PGPUB 20130111584 A1) discloses: generating a password in response to receiving a request, wherein the request can be a script request (see Fig. 4, and [0116]).
Zhang et al. (US PGPUB 20180060460 A1) discloses: different instances of same application can be executed in different devices based on credentials (i.e., username and passwords) via different users’ requests (see [0016], [0025] and [0029]; “hundreds or even thousands of instances of a same test program or different test programs may be executed on a large number of computing nodes (e.g., 1,000 or 10,000 computing nodes)”, “a minimum number of instances of a test case (e.g., 20,000 user login requests with different user names and passwords) to be executed concurrently against a particular server application” and “the load generation module . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196